Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 8, 2020

                                     No. 04-20-00124-CV

                    Billy STONE dba Stobil Enterprise and All Occupants,
                                       Appellant

                                               v.

                      K CLARK PROPERTY MANAGEMENT LLC,
                                   Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2020CV00366
                          Honorable J Frank Davis, Judge Presiding


                                        ORDER
       On April 8, 2020, appellant filed a motion requesting an extension of time to file his
appellant’s brief. In his motion, appellant states his brief was due April 6, 2020. However, on
March 19, 2020, this court ordered appellant to file a written response by April 20, 2020
explaining whether the writ of possession was executed and why this appeal should not be
dismissed as moot. In that order, we also suspended all other appellate deadlines, including the
appellant’s brief due date. Accordingly, appellant’s brief is not currently due and appellant is
reminded that a written response explaining why this appeal should not be dismissed as moot is
due by April 20, 2020.

        The Fourth Court of Appeals is currently operating on a virtual basis while it monitors
the COVID-19 situation. Other than working remotely, the Fourth Court of Appeals remains
fully operational. Any updates will be posted on the Court’s website.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court